J-A19045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONTE JACKSON                              :
                                               :
                       Appellant               :   No. 582 EDA 2020

              Appeal from the PCRA Order Entered March 9, 2020,
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                         No: CP-51-CR-0010883-2012


BEFORE:      DUBOW, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                      FILED NOVEMBER 23, 2021

        Appellant, Dante Jackson, pro se, appeals from the order of the Court

of Common Pleas of Philadelphia County, entered March 9, 2020, that

dismissed his first petition filed under the Post Conviction Relief Act (PCRA)1

without a hearing. We affirm the PCRA court’s order in part, vacate in part,

and remand to the PCRA court for compliance with Pa.R.Crim.P. 905(B) (Rule

905(B)).

        A brief recitation of the facts underlying this appeal are as follows. On

August 27, 2012, Appellant threatened to shoot the victim, a City of

Philadelphia Correctional Officer dressed in full uniform with her name tag

displayed. PCRA opinion, at 1. Appellant and the victim were not acquainted,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-A19045-21



and the victim had stopped at a grocery store on her way to work when she

encountered Appellant.        Id.   Appellant followed the victim to her car and

pointed the muzzle of what appeared to be a gun wrapped in a grey towel at

the victim’s torso. Id. at 2. Appellant then stated, “I should shoot you right

now.”     Id.    The victim was able to escape and later positively identified

Appellant. Id. After Appellant was apprehended, he stated “I should have

killed that bitch. When I see her again I’m going to murder her.” Id.

        On March 17, 2016, a jury convicted Appellant of Aggravated Assault,

Possession of an Instrument of Crime (PIC), Terroristic Threats, and Simple

Assault.2       On May 13, 2016, the trial court sentenced Appellant to an

aggregate sentence of 10 to 20 years’ incarceration. Appellant filed a direct

appeal and this Court affirmed his judgment of sentence on May 10, 2019.

Commonwealth v. Donte Jackson, 2019 WL 2070487 (Pa. Super. filed May

10, 2019) (unpublished memorandum). Appellant did not file an application

for appeal to the Supreme Court of Pennsylvania.

        On June 28, 2019, Appellant filed his first, pro se, timely PCRA petition,

challenging the subject matter jurisdiction of the trial court, the legality of his

sentence, discretionary aspects of his sentence, and claiming ineffective

assistance of trial and appellate counsel. Appellant’s PCRA petition, 6/29/19.

In the PCRA petition Appellant requested to proceed pro se and requested a



____________________________________________


2   18 Pa.C.S. §§ 2702 (A)(6), 907, 2706(A)(1), and 2701(A), respectively.


                                           -2-
J-A19045-21



hearing pursuant to Commonwealth v. Grazier.3              Id.   The PCRA court

appointed counsel to represent Appellant upon receipt of the PCRA petition.

Order, 7/10/19; See generally, N.T., 10/3/19.           On October 3, 2019, the

PCRA court held a hearing pursuant to Grazier.            See generally, N.T.,

10/3/19. Court-appointed counsel was present and the PCRA court permitted

Appellant to speak with counsel prior to the Grazier hearing. N.T., 10/3/19,

at 7-9. After conducting a colloquy, the PCRA court determined that Appellant

knowingly, voluntarily and intelligently gave up his right to counsel and

permitted Appellant to proceed pro se. Order, 10/3/19; N.T., 10/3/19 at 9-

24.

       The PCRA court held an additional hearing on January 27, 2020, to

address several motions filed by Appellant. See generally, N.T., 1/27/20.

At the hearing, the PCRA court addressed a motion to amend the 1925(b)

statement, a motion for additional discovery, and a motion challenging the

subject matter jurisdiction of the trial court.   Id.    The PCRA court denied

Appellant’s motions. Id. The PCRA court determined that no Rule 1925(b)

statement existed because there was no appeal pending, that Appellant did

not meet the “exceptional circumstances” necessary for additional discovery

and the trial court had subject matter jurisdiction. Id. at 4-14.

____________________________________________


3 See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998) (When a waiver
of the right to counsel is sought at the post-conviction and appellate stages,
an on-the-record determination should be made that the waiver is a knowing,
intelligent, and voluntary one.)


                                           -3-
J-A19045-21



       On January 29, 2020, the PCRA court entered a notice of intent to

dismiss all claims without a hearing pursuant to Pa.R.Crim.P. 907 (Rule 907

Notice) concluding that the issues in Appellant’s PCRA petition were without

merit. Order, 1/29/20. Appellant did not file a response. On March 9, 2020,

the PCRA court dismissed Appellant’s petition. On March 9, 2020, Appellant

filed this timely appeal.4

       Appellant presents the following issues for our review:

       Did the PCRA court err in [sic] abuse it[‘s] discretion and deny
       Appellant due process under the state and federal constitutions by
       proceeding to summarily dismissing Appellant’s petition for Post-
       Conviction Relief:

       (1) By holding Appellant above the “stringent standards” of an
       [sic] skilled lawyer,

       (2) By not permitting Appellant to “amend” his PCRA petition,

       (3) Without ensuring Appellant was provided discovery by trial
       counsel as directed-ordered by the PCRA court,

       (4) Without affording the Appellant court-appointed assistance
       requested by him for the purpose of obtaining [a] witness
       statement exculpatory to him,

       (5) [By not] ordering the production of the audio record of
       Appellant’s proceedings where he complained of altered
       transcripts,

       (6) Without affording Appellant’s an [sic] hearing to his challenges
       to the trial court subject matter jurisdiction for the

____________________________________________


4Appellant prematurely filed a notice of appeal from the PCRA court’s Rule
907 Notice on February 10, 2020, however, Appellant’s premature notice of
appeal will be treated as timely filed on March 9, 2020. See Pa.R.A.P.
905(a)(5) (A notice of appeal filed after the announcement of a determination
but before the entry of an appealable order shall be treated as filed after such
entry and on the day thereof.)

                                           -4-
J-A19045-21


       Commonwealth’s failure to provide him with formal and specific
       notice of charges in advance of trial,

       (7) [By not] hearing Appellant’s claim of ineffective assistance of
       counsel during his pretrial proceedings, at trial, and on direct
       appeal, and

       (8,9) [By not] taking into account Appellant’s declared lack of
       adequate access to the courts at his prison institution and his
       obvious literacy issues and learning, educational, intellectual, and
       mental disabilities and inability to effectively pursue Post-
       Conviction relief unassisted, which is quite apparent from the
       record, form and content of Appellant’s pro se pleadings and the
       PCRA own observations in the court’s opinion, and either affording
       Appellant his claims to the court orally, appointing standby
       counsel to assist him with his pleadings, or conducting an
       appropriate inquiry into whether Appellant's lack of access to the
       courts, disabilities, and lack of assistance were effectively
       depriving Appellant of his statutory right to Post-Conviction relief
       and right to due process and equal protection of the law under the
       fourteenth amendment and Art. I, 1, 9, 11, 20 and 26.

Appellant’s Brief, at IX.5

       In reviewing an appeal from the denial of PCRA relief, “this Court is

limited to ascertaining whether the evidence supports the determination of

the PCRA court and whether the ruling is free of legal error.” Commonwealth

v. Andrews, 158 A.3d 1260, 1263 (Pa. Super. 2017) (citation omitted). This

Court is limited to the findings of the PCRA court and the evidence of record,

and must view these in a light most favorable to the Commonwealth as the

prevailing party.     Commonwealth v. Medina, 92 A.3d 1210, 1214 (Pa.

Super. 2014). The PCRA court’s credibility determinations are binding on this


____________________________________________


5 Appellant filed two applications for relief with this Court, on July 21, 2021
and August 25, 2021. Both applications for relief are denied in light of the
disposition of this memorandum.

                                           -5-
J-A19045-21



Court when supported by the record; however, with regard to the PCRA court’s

legal conclusions, our standard of review is de novo.      Commonwealth v.

Spotz, 18 A.3d 244, 259 (Pa. Super. 2011).

      To be eligible for relief under the PCRA, a petitioner must plead and

prove by a preponderance of the evidence, “[t]hat the petitioner has been

convicted of a crime under the laws of this Commonwealth and is at the time

relief is granted, currently serving a sentence of imprisonment, probation or

parole for the crime.” 42 Pa.C.S. § 9543. A petitioner alleging ineffective

assistance of counsel must also plead and prove by a preponderance of the

evidence “that the conviction or sentence resulted from . . . [i]neffective

assistance of counsel which, in the circumstances of the particular case, so

undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.” Id.

                       Amendment of PCRA petition

      In his brief, Appellant combined his first two issues on appeal, therefore,

we will discuss them together. Appellant argues that the PCRA court violated

the duty owed to Appellant as a pro se petitioner and erred by failing to permit

him to amend his PCRA petition in violation of Rule 905(B).           Instantly,

although Appellant is pro se, we recognize:

      [u]nder Pennsylvania law, pro se defendants are subject to the
      same rules of procedure as are represented defendants. See
      Commonwealth v. Williams, [ ] 896 A.2d 523, 534 (Pa. 2006)
      (pro se defendants are held to same standards as licensed
      attorneys). Although the courts may liberally construe materials
      filed by a pro se litigant, pro se status confers no special benefit
      upon a litigant, and a court cannot be expected to become a

                                      -6-
J-A19045-21


      litigant's counsel or find more in a written pro se submission than
      is fairly conveyed in the pleading.

Commonwealth v. Blakeney, 108 A.3d 739, 766 (Pa. 2014). Additionally,

during the Grazier hearing, the PCRA court questioned Appellant regarding

the following.

      The Court: Do you understand that you will be held to the standard
      of someone, you know, that must be aware of all of the filing
      requirements, legal requirements, arguments, things of that
      nature; all of these things that you're going to have to be held
      accountable to complying with the rules and regulations that are
      set forth in the Post-Conviction Hearing Act itself? Do you
      understand that?

      Appellant: I do.

      ...

      The Court: Do you understand that if I permit you to represent
      yourself and I remove counsel at your request, you will be bound
      by all of the normal rules and procedures and knowledge of those
      rules and procedures relating to the Post-Conviction Hearing Act
      proceedings?

      Appellant: I understand.

N.T., 10/3/19, at 11-15. Appellant argues that because he is proceeding pro

se, the PCRA court must hold him to a lower standard than an attorney. This

argument is meritless. The PCRA court may “liberally construe” pro se filings,

however, pro se status “confers no special benefit upon a litigant.”        See

Blakeney, 108 A.3d at 766.

      Appellant next argues that the PCRA court erred because it failed to

permit him to amend his PCRA petition pursuant to Pa.R.Crim.P. 905(B).

Appellant argues that the PCRA court found his PCRA petition was facially



                                     -7-
J-A19045-21



defective when it stated in its Rule 1925(a) opinion that portions of Appellant’s

PCRA petition were “vague,” “mostly illegible,” and “extremely difficult to

decipher” and, therefore, it should have permitted Appellant to amend his

petition. See Appellant’s Brief, at 7-8; TCO at 8.

      “When a petition for post-conviction collateral relief is defective as

originally filed, the judge shall order amendment of the petition, indicate the

nature of the defects, and specify the time within which an amended petition

shall be filed.” Pa.R.Crim.P. 905(B). The comment to Rule 905 states,

      “Defective,” as used in paragraph (B), is intended to include
      petitions that are inadequate, insufficient, or irregular for any
      reason; for example, petitions that lack particularity; petitions
      that do not comply substantially with Rule 902; petitions that
      appear to be patently frivolous; petitions that do not allege facts
      that would support relief; petitions that raise issues the defendant
      did not preserve properly or were finally determined at prior
      proceedings.

Pa.R.Crim.P. 905(B), comment.

      Regarding the amendment of a PCRA petition, the Pennsylvania

Supreme Court has stated,

      [r]ule 905(A) governs the amendment of a pending PCRA petition.
      Pursuant to this Rule, “PCRA courts are invested with discretion to
      permit the amendment of a pending, timely-filed post-conviction
      petition,” which must be exercised consistently with the command
      of Rule 905(A) that amendment should be freely allowed to
      achieve substantial justice. [Commonwealth v.] Flanagan, 854
      A.2d at 499-500.        Adherence to this liberal standard for
      amendment is essential because criminal defendants may have
      just one opportunity to pursue collateral relief in state court. Id.

Commonwealth v. Crispell, 193 A.3d 919, 930 (Pa. 2018).



                                      -8-
J-A19045-21



      In his PCRA petition, Appellant alleged that trial counsel was ineffective

for a lengthy list of failures: failure to object to improper comments made by

the prosecutor in closing arguments, failure to admit documents into evidence

that the jury requested, failure to request a mistrial based on improper

comments by the prosecutor, prosecutorial misconduct for introducing a

witness who knowingly committed perjury with the prosecutor’s knowledge

(“Officer Mason”), failure to investigate and call a witness and receive

additional information of discovery as to what happened to evidence (“video

surveillance”) prior to trial, failure to effectively cross-examine prosecutor’s

witness on falsification of testimony, and failure to bring to the attention of

the court the fraud that took place upon the courts in the initial arrest of

Appellant and in his charging information between Appellant prior counsel

(“Staci Greenpan”) Defender Association and District Attorney. PCRA petition,

6/28/19 at 2-3 (unpaginated).

      Appellant also alleged ineffective assistance of direct appeal counsel for:

failure to bring claims of trial counsel ineffectiveness, failure to bring a claim

of improper comment by prosecutor when she called witness “liar” and stated

that Appellant “hid [a] gun at [his] aunt[‘s] house,” failure to bring a claim of

right to speedy trial based on fatally defective information causing a detainer

to be lodged for almost 48 months, failure to bring a claim of lack of subject

matter jurisdiction, failure to bring a claim of insufficient evidence for PIC,

failure to bring a claim of weight of the evidence for PIC, failure to bring a due

process violation claim in allowing hearsay statement of store owner, failure

                                      -9-
J-A19045-21



to bring a claim of prosecutorial overwhelming the jury with voracious trial

strategy by introducing officer testimony which heightened the veracity of

police officers, failure to bring improper misconduct against the trial judge for

failure to be impartial and directing the prosecutor to move under both

sections of Aggravated Assault, failure to bring forth a claim that Appellant

lodged objections to the above and harmless error applies, failure to bring a

claim that amending the information was proper when prosecutor failed to file

or   “nolle   prosequi”   information.   Appellant’s   PCRA   petition   at   3-4

(unpaginated).

      Regarding Appellant’s claims of ineffective assistance of trial counsel,

the PCRA court stated,

      [p]etitioner did not attempt to show that the underlying claims
      have arguable merit, that no reasonable basis existed for
      counsel’s actions or failure to act, or that he suffered prejudice as
      a result of counsel’s error. Petitioner does not point to any Notes
      of Testimony and his claims lack specificity.

PCRA opinion, at 12. Regarding Appellant's claims of ineffective assistance of

direct appeal counsel, the PCRA stated, “[a]gain, Petitioner’s claims lack the

required specificity.” Id. Summarily, the PCRA court concluded,

      Upon review of all submitted relevant data, this court reasonably
      concluded that Petitioner had failed to meet his burden of
      demonstrating that any of his counsel had been ineffective.
      Petitioner has not proven that any of his counsel’s representation
      had fallen [below] the objective standard of reasonableness, nor
      did he demonstrate any resulting prejudice. Petitioner’s PCRA
      claims have been properly dismissed for lack of any appreciable
      merit.



                                     - 10 -
J-A19045-21



Id., at 13.6

       This Court has previously stated that Rule 905(B) applies only to a first-

time submitted PCRA petition. Commonwealth v. Austin, 721 A.2d 375,

379 (Pa. Super. 1998) (concluding the plain import of Pa.R.Crim.P. 1505(B),

the identical predecessor of current Rule 905(B), is that it is designed to apply

to first post-conviction petitions). The purpose of this rule is “to provide PCRA

petitioners with a legitimate opportunity to present their claims to the PCRA

court in a manner sufficient to avoid dismissal due to a correctable defect in

claim pleading or presentation.” Commonwealth v. McGill, 832 A.2d 1014,

1024 (Pa. 2003) (citation omitted).

       Thus, when a PCRA court is presented with a PCRA petition that is
       defective in form or content, the judge should indicate to the
       petitioner the nature of the defects and provide an opportunity for
       the petitioner to amend.

Commonwealth v. Robinson, 947 A.2d 710, 711 (Pa. 2008) (citing

Pa.R.Crim.P. 905(B)) (where dismissal of PCRA petition based on failure to

include witness certification reversed in per curiam order).7

____________________________________________


6  We note that the Commonwealth addressed the issue of ineffective
assistance of trial counsel for failure to object to the prosecutor’s comments
at trial. See Appellee’s Brief, at 17-22.

7 We acknowledge that per curiam orders are not binding precedent, but find
the discussion in Robinson, persuasive. See also Commonwealth v.
Williams, 782 A.2d 517, 526–527 (Pa. 2001) (capital appellant’s PCRA
petition remanded based on failure of PCRA court to comply with Pa.R.Crim.P.
1505(B), the identical predecessor of current Rule 905(B)); Commonwealth
v. Pander, 100 A.3d 626, fn.10 (Pa. Super. 2014) (noting impropriety of
(Footnote Continued Next Page)


                                          - 11 -
J-A19045-21



       First, we note, Appellant did not file a response to the PCRA court’s 907

Notice to request permission to amend his PCRA petition.

       The purpose behind a Rule 907 pre-dismissal notice is to allow a
       petitioner an opportunity to seek leave to amend his petition and
       correct any material defects, the ultimate goal being to permit
       merits review by the PCRA court of potentially arguable claims.
       The response is an opportunity for a petitioner and/or his counsel
       to object to the dismissal and alert the PCRA court of a perceived
       error, permitting the court to discern the potential for
       amendment. The response is not itself a petition and the law still
       requires leave of court to submit an amended petition.

Commonwealth v. Rykard, 55 A.3d 1177, 1189 (Pa. Super. 2012) (some

internal citations and quotation marks omitted).          Consequently, in his

response to the Rule 907 notice, Appellant should have requested leave to

amend his petition to add the instant issue in order to preserve this issue.

However, we find that the PCRA court’s 907 Notice was inadequate as it stated

that it was dismissing Appellant’s PCRA petition because his issues were

“without merit” and did not specify that the issues regarding ineffective

assistance of counsel were being dismissed because they lacked particularity.

We do not find that Appellant waived this claim for failure to raise it in a

response to the PCRA court’s defective Rule 907 Notice.

       Upon review, we conclude that the PCRA court abused its discretion in

dismissing Appellant’s ineffective assistance claims related to trial counsel and

direct appeal counsel based on procedural deficiencies, without “order[ing]
____________________________________________


affirming PCRA court’s dismissal based on lack of witness certification where
PCRA did not provide notice of the defect per Pa.R.Crim.P. 905(b), but
affirming on other grounds).

                                          - 12 -
J-A19045-21



amendment of the petition” or providing Appellant with notice of “the nature

of the defects.” Pa.R.Crim.P. 905(B); see McGill, 832 A.2d at 1024. We find

the PCRA court’s dismissal of Appellant’s claims regarding ineffective

assistance of counsel based on a lack of the required specificity amounted to

a finding that Appellant’s PCRA petition was “defective” as originally filed, with

regard to those particular claims. See Rule 905(B), comment. Accordingly,

we remand to the PCRA court for compliance with Rule 905(B) with respect to

only the claims of ineffective assistance trial and appellate counsel that

Appellant specified in his PCRA petition. See Robinson, 947 A.2d at 711.

The PCRA court “shall order amendment of the petition, indicate the nature of

the defects, and specify the time within with an amended petition shall be

filed.” Rule 905(B).8

                                           Discovery

       Appellant next argues that the PCRA court erred because it did not

ensure that previous trial counsel provided Appellant with discovery.

Appellant’s Brief, at 14.       Discovery in PCRA proceedings is governed by

Pennsylvania Rule of Criminal Procedure 902(E)(1), which states in pertinent

part, “[e]xcept as provided in paragraph (E)(2), no discovery shall be




____________________________________________


8Nothing in this memorandum should be read to undermine the PCRA pleading
requirements that are incumbent upon petitioners, pursuant to 42 Pa.C.S. §
9543.



                                          - 13 -
J-A19045-21



permitted at any stage of the proceedings, except upon leave of court after a

showing of exceptional circumstances.” Pa.R.Crim.P. 902(E)(1).

     Neither the PCRA nor the Pennsylvania Rules of Criminal
     Procedure define the term “exceptional circumstances.” This
     Court, however, has held that “the trial court, in its
     discretion” determines whether a case is exceptional and warrants
     discovery. Thus, “[w]e will not disturb a court's determination
     regarding the existence of exceptional circumstances unless the
     court abused its discretion.”

Commonwealth v. Watley, 153 A.3d 1034, 1048 (Pa. Super. 2016) (quoting

Commonwealth v. Frey, 41 A.3d 605, 611 (Pa. Super. 2012)).

     During the October 3, 2019, hearing, the PCRA court and Appellant had

the following exchange,

     The Court: What discovery did you receive, Mr. Jackson, to date?

     Appellant: Transcripts; preliminary hearing       transcripts, the
     November 7th transcript, my trial transcripts.

     . . . [prior counsel] gave me the trial transcripts, the preliminary
     hearing.

N.T., 10/3/19, at 17-18. Appellant attached a copy of the criminal Information

to his motion challenging subject matter jurisdiction. Motion, 11/22/19, at

44-46 (unpaginated).      During the hearing on January 27, 2020, the PCRA

court addressed Appellant’s request for discovery.

     As to discovery, Pennsylvania Rules of Criminal Procedure 902-E.1
     control. . . . The Pennsylvania Supreme Court has made it clear
     that in PCRA cases discovery is not a routine entitlement that
     pertains to trial. It is not the same level. Upon collateral review,
     it is the defendant’s burden to investigate and prove his claims.
     The defendant has no right to additional discovery which was
     available at the trial stage.


                                    - 14 -
J-A19045-21


            Each party is provided a reasonable opportunity to
      investigate and that does not simply translate into a right of
      discovery. To the contrary 902-E, Pennsylvania Rules of Criminal
      Procedure, explicitly provide, discovery in PCRA cases is not
      merely unusual but impermissible unless special circumstances
      are demonstrated.

            I refer everyone to 902-E. For example, a noncapital case
      no discovery shall be permitted in any stage of the proceedings
      except upon leave of court after showing of exceptional
      circumstances. In this case petitioner has not shown exceptional
      circumstances warranting the discovery that I’m gleaning he is
      requesting.

N.T. 1/27/20 at 4-5. Appellant testified that prison officials are withholding

his legal documents and that he never received discovery. N.T., 1/27/20, at

9-10. The PCRA court stated, “the Information and original discovery had

been forwarded to you not only by this court but also by your prior counsel on

multiple occasions.” Id. at 9-10.

      We find the PCRA court did not abuse its discretion in its determination

that Appellant did not show exceptional circumstances to warrant production

of the discovery he requested.       The record supports the PCRA court’s

determination that transcripts and the criminal Information were previously

provided to Appellant. Additionally, although Appellant stated at the hearing

that he no longer has the paperwork, the PCRA court’s credibility

determinations are binding on this Court when supported by the record. See

Medina, 92 A.3d at 1214; Spotz, 18 A.3d at 259.

      Next, Appellant argues that the PCRA court erred in denying him funds

to hire an investigator to obtain “affidavits from witnesses and possible video.




                                     - 15 -
J-A19045-21



. . from the convenience store” where the incident occurred. Appellant’s Brief,

at 12.

         The provision of public funds to hire experts to assist in the
         defense against criminal charges is a decision vested in the sound
         discretion of the court and a denial thereof will not be reversed
         absent an abuse of that discretion. At the trial stage, “an accused
         is entitled to the assistance of experts necessary to prepare a
         defense.” This court has never decided that such an appointment
         is required in a PCRA proceeding. We must review the PCRA
         court's exercise of its discretion in the context of the request, that
         an expert's testimony is necessary to establish his entitlement to
         relief under 42 Pa.C.S. § 9543(a)(2)(vi), the provision of the PCRA
         which deals with claims of innocence based on after-discovered
         evidence.

         It is well settled in this Commonwealth that a new trial is not
         warranted on the basis of after-discovered evidence, unless it
         could not have been discovered until after the trial despite
         reasonable diligence, is not used for merely cumulative or
         impeachment purposes, and is of such a nature that it would
         compel a different outcome.

Commonwealth. v. Albrecht, 720 A.2d 693, 707 (Pa. 1998) (citations

omitted); See also, Commonwealth v. Reid, 99 A.3d 470, 505 (Pa. 2014).

         Regarding Appellant’s request for funds to hire a private investigator,

the PCRA court stated,

         Because Petitioner’s case is non-capital, he was required to meet
         the high threshold of “exceptional circumstances” to warrant
         further investigation at this stage in his case. In support of his
         argument to obtain funds so that he may hire a private
         investigator, Petitioner merely filed a poorly written document
         wherein he explained that he is “penniless” and seeks funds to
         hire a private investigator “to assistance [sic] him in his gathering
         of evidence for the appeal.” Petitioner contends that he is
         “litigating against the Commonwealth, who have unlimited
         resources and connections that’s unreachable and Appellant has
         no resources and no connections.” He then goes on to state that

                                        - 16 -
J-A19045-21


       “there is fraud being committed by the courts and an [sic]
       conspiracy to violate and deny him his constitutional rights to due
       process, equal protection, prohibition from cruel and unusal [sic]
       punishment, compulsory process, and freedom of speech.”
       Petitioner’s arguments are overly broad, unsupported, hold no
       merit, and unquestionably do not reach “exceptional
       circumstances” threshold. As such, his request to receive funds
       to hire a private investigator was rightfully denied.

PCRA opinion, at 10 (Citations to the record omitted).

       We discern no abuse of discretion in the PCRA court’s determination to

deny Appellant’s generic request for funds to hire an investigator to gather

evidence and witnesses in his favor.           See Albrecht, 720 A.2d at 707-708

(appellant’s petition for funds to explore application of new fire investigation

techniques to evidence admitted at his trial was found to be insufficient where

appellant did not demonstrate an expert was available or establish by factual

analysis or argument that the trial court’s denial of funds prejudiced him).

       Appellant next argues the PCRA court erred by not permitting him to

have audio recordings of his trial and sentencing transcripts because he

alleged there were errors in the transcripts.          Appellant’s Brief, at 10-12.

However, Appellant did not raise this issue in his PCRA petition, or before the

PCRA court, therefore, this issue is waived.9

       Regardless of the reasons for [an a]ppellant’s belated raising of
       [an] issue, it is indisputably waived. We have stressed that a
____________________________________________


9 Appellant, in his PCRA petition, did raise as an issue, “appellate counsel
failure to bring right to perfect this appeal was violated, by tampering,
alteration, and/or deletion of his trial transcripts.” PCRA Petition, 6/28/19.
However, a fair reading of this issue rings of ineffective assistance of counsel
and not the discovery issue Appellant presents to this Court.

                                          - 17 -
J-A19045-21


          claim not raised in a PCRA petition cannot be raised for the first
          time on appeal. We have reasoned that permitting a PCRA
          petitioner to append new claims to the appeal already on review
          would wrongly subvert the time limitation and serial petition
          restrictions of the PCRA. The proper vehicle for raising this claim
          is thus not the instant appeal, but rather is a subsequent PCRA
          petition.

Commonwealth v. Santiago, 855 A.2d 682, 691 (Pa. 2004) (internal

brackets, citations, and quotation marks omitted); accord Commonwealth

v. Reid, 99 A.3d 470, 494 (Pa. 2014). Issues not raised in the trial court are

waived and cannot be raised for the first time on appeal. Pa.R.A.P. 302(a).

          Even if the issue were not waived, Appellant would not be entitled to

relief.     Appellant alleges that there were alterations of the typewritten

transcripts and that the transcripts omitted statements that would have

supported his claims. Appellant’s Brief, at 10. However, Appellant does not

specify any of the alleged errors, nor has he attempted to show that he meets

the “exceptional circumstances” applicable to requests for discovery applicable

to the PCRA stage of proceedings.            See Watley, 153 A.3d at 1048;

Pa.R.Crim.P. 902(E)(1).

                                Evidentiary hearing

          Appellant’s next two issues involve the PCRA court’s dismissal of his

PCRA petition without an evidentiary hearing. First, Appellant argues that the

PCRA court erred by not holding a hearing regarding subject matter

jurisdiction. Appellant argues that the trial court did not have subject matter

jurisdiction to hear his trial or sentence him because the criminal Information



                                        - 18 -
J-A19045-21



stated that he was charged with Aggravated Assault, graded as a felony of the

first degree, but he was found guilty of Aggravated Assault, graded as a felony

of the second degree.

      ... a PCRA petitioner is not automatically entitled to an evidentiary
      hearing. We review the PCRA court's decision dismissing a
      petition without a hearing for an abuse of discretion.

      [T]he right to an evidentiary hearing on a postconviction petition
      is not absolute. It is within the PCRA court's discretion to decline
      to hold a hearing if the petitioner's claim is patently frivolous and
      has no support either in the record or other evidence. It is the
      responsibility of the reviewing court on appeal to examine each
      issue raised in the PCRA petition in light of the record certified
      before it in order to determine if the PCRA court erred in its
      determination that there were no genuine issues of material fact
      in controversy and in denying relief without conducting an
      evidentiary hearing.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citations

omitted and brackets in original).

      Appellant’s argument is without merit because the PCRA court did hold

a hearing and addressed Appellant’s issue regarding the subject matter

jurisdiction of the trial court. See N.T., 1/27/20, at 5-14. At the January 27,

2020 hearing, the PCRA court addressed Appellant’s motion challenging the

subject matter jurisdiction of the trial court and heard argument from

Appellant. N.T., 1/27/20, at 11-14. Moreover, the PCRA court determined,

      Subject matter jurisdiction of this case was properly assigned to
      the First Judicial District of Pennsylvania, Court of Common Pleas,
      because all actions from which the felony and misdemeanor
      offenses were charges, occurred within the City and County of
      Philadelphia. The Bills of Information that were filed in the instant
      matter and which were reviewed on the record by this court before
      trial contained sufficient specificity and provided due notice to

                                     - 19 -
J-A19045-21


       Appellant of the offenses charged as constitutionally required. No
       improper amendment of the Bills of Information occurred.

       Petitioner claims that “there was an unconstitutional amendment
       charging a different grade of Aggravated Assault.” Petitioner’s
       averment is simply not true. Petitioner was charged with and
       convicted of second-degree Aggravated Assault. As Petitioner was
       not convicted of any first-degree felony charge, no prejudice can
       be asserted.

       Moreover, this exact issue was previously litigated on direct
       appeal and is therefore moot.

PCRA opinion, at 15.

       Before    Appellant    was    arraigned,    the   trial   court   permitted   the

Commonwealth to amend the bills of information to reflect that Appellant was

charged with Aggravated Assault, 18 Pa.C.S. § 2702(a) generally, which

encompasses subsections graded as felonies of the first degree and second

degree. N.T., 3/15/19, at 30-32; 18 Pa.C.S. § 2702(c) (Aggravated assault

under subsection (a)(1), (2) and (9) is a felony of the first degree; Aggravated

assault under subsection (a)(3), (4), (5), (6), (7) and (8) is a felony of the

second degree.).       Appellant was then arraigned on Aggravated Assault §

2702(a), generally, including subsections which include felonies of the first

and second degree. N.T., 3/15/19, 42. Therefore, we additionally find that

the PCRA court did not abuse its discretion in denying Appellant’s issue

regarding the subject matter jurisdiction of the trial court.10
____________________________________________


10The PCRA court also noted that this issue was waived as previously litigated.
Appellant could have challenged this issue as part of his direct appeal, and in
fact, this issue was included in his Rule 1925(b) statement on direct appeal,
however, was abandoned on appeal. See 42 Pa.C.S. § 9544(b) (“for purposes
(Footnote Continued Next Page)


                                          - 20 -
J-A19045-21



       Appellant next challenges the PCRA court’s denial of an evidentiary

hearing regarding his ineffective assistance of counsel claims. However, as

discussed above, as Appellant’s claims regarding ineffective assistance of

counsel are being remanded to the PCRA court, therefore, we decline to

address this issue.

                    Sua sponte intervention by PCRA court

       Appellant next argues that the PCRA court erred because it did not sua

sponte appoint standby counsel to help Appellant or sua sponte permit

Appellant to present his claims orally.            This argument is without merit.

Appellant requested permission to proceed pro se.              See PCRA petition,

6/21/19. The PCRA court held a hearing pursuant to Grazier and conducted

a colloquy in accordance with Grazier. N.T., 10/3/19, generally. Importantly,

Appellant did not request to have standby counsel appointed. The PCRA court

was under no obligation to sua sponte permit Appellant to present his claims

to the court orally or appoint standby counsel. Appellant’s issue is without

merit.

       Order vacated in part and remanded with instructions. The PCRA court

shall permit Appellant to amend his PCRA petition with regard to the

ineffective assistance of counsel claims relating to trial and appellate counsel

that Appellant raised in his PCRA petition and listed above. Order affirmed in
____________________________________________


of [the PCRA], an issue is waived if the petitioner could have raised it but
failed to do so before trial, at trial, during unitary review, on appeal or in a
prior state postconviction proceeding.”).



                                          - 21 -
J-A19045-21



part. The July 21, 2021 and August 25, 2021 applications for relief, filed by

Appellant, are DENIED. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2021




                                   - 22 -